Announcement of the candidates for election to the office of President
I would remind you that the election of the President will begin at 10 a.m. and I would point out that, in accordance with the provisions of Rule 11(2) of the Rules of Procedure, no business shall be transacted while the oldest Member is in the Chair unless it is concerned with the election of the President or the verification of credentials.
I would also remind you that, in accordance with the provisions of Rule 12(1) of the Rules of Procedure, nominations for the presidency of the European Parliament must be submitted with the consent of the nominees and that they may only be made by a political group or by at least 40 Members.
Under the conditions laid down by the Rules of Procedure, I have received the following nominations for the presidency of the European Parliament:
Mr Jens-Peter Bonde
Mrs Monica Frassoni
Mr Hans-Gert Poettering
Mr Francis Wurtz
The candidates have stated that they accept their respective nominations. I would also point out that, in accordance with Rule 13(1), a candidate must obtain an absolute majority of the votes cast in the first three ballots in order to be elected. Blank and invalid ballot papers will not be considered when counting the votes.
(The President proceeded to draw the tellers)
The following Members are appointed as tellers:
Mrs Åsa Westlund
Mrs Edit Herczog
Mr Mogens N.J. Camre
Mrs Jamila Madeira
Mr Ioannis Kasoulides
Mr Thomas Wise
Mrs Gitte Seeberg
Mr Dariusz Rosati
I shall now appoint the tellers to the various ballot boxes, selected in alphabetical order.
Before proceeding to the vote, I shall give the floor to each of the four candidates for a speech which, in accordance with the Rules of Procedure, must not exceed five minutes.
Mr President, dear colleagues, since 2004, we have known that Mr Poettering would be our next President, but we can still avoid a coronation. Today's vote is a secret ballot. May I urge every colleague to use his or her vote in the first round to show Mr Poettering our urgent need for reforms.
Concerning the issue of one seat, at the next meeting of the Conference of Presidents our new President should propose an early debate on our seats and our calendar for 2008. We could simply decide to meet in the town where the Commission is meeting, not mentioning Brussels or Strasbourg, and then invite the Commission President and relevant Commissioners to explain their proposals from the same day's meeting and to receive our political comments.
This is how a real parliament works. Then we could have one fixed hour of well-organised voting in all areas of joint decision-making, allowing us to reach the magic 393 votes behind our amendments. After the French presidential elections in May, we could then invite the new President of France and the Prime Ministers of Belgium and Luxembourg to a debate on a lasting solution for all seats.
Concerning voting, our new President should refuse any voting that is not properly prepared by the committees. We must vote on real political differences, not on technicalities. Last year we had 5 500 votes in which very few Members can say what they voted on.
As regards better legislation, Parliament has a real influence in the conciliation committees, but we are badly organised for that. We need qualified legislative experts in all fields in order to balance the Commission. We need to focus on legislation, instead of wasting hours on debate in areas where Parliament has no say.
On the allocation of rapporteurships and posts, we need to be more flexible in order to allow personal qualifications to be taken into account. The D'Hondt system is simply too rigid. Why not use the Sainte-Laguë method instead? It is also a proportional system, but it allows both the smaller delegations in the big groups - that is, the majority of the Members - and the smallest groups and independents to have more interesting first choices.
On the façades of our buildings here in Strasbourg, they still campaign for a 'Yes' to a Constitution that was rejected by the French and Dutch voters. The buildings do not belong to a propaganda ministry; this is a parliament. Parliament makes decisions, but it should hold no view as an institution. There are majorities and minorities, but all views are equal and all Members are equal, so, please, order your staff to clean the House of institutional propaganda in support of specific views.
On representation abroad, so far, Parliament's Committee on Constitutional Affairs has sent 58 representatives to negotiate the Constitution with the national parliaments. Of these, 54 were in favour of the Constitution and only 4 were against. In 7 of 11 meetings, the 'No' side was not even represented at all.
These figures do not proportionately represent the 137 Members who voted 'No' to the Constitution. Our new President must safeguard fair representation of different views when we are represented abroad. There must be equal opportunities for the 'Yes' and 'No' sides when we resume the constitutional process under the German Presidency. A democracy is also judged by how it treats its minorities.
As regards staff policy, most leading administrative posts are now divided between the two big groups. Our next President should propose a new system for the future and immediately order all staff to cut their special links to their parties. All staff must be politically impartial and serve Members equally.
On the President's own position, our next President could establish a 'new' old tradition. Why not stop taking part in political group meetings and visible voting, and show us that our next President is the dedicated president for all of us? Why not introduce this good old practice from the first parliament in the world, the Westminster Parliament?
Finally, I would like to welcome Mr Joseph Daul as the new leader of the PPE-DE Group. People are innocent until the opposite is proved. I would like to know if this principle was stated properly in the PPE-DE Group when they rejected Mr Hökmark in favour of Mr Daul in a very narrow vote.
(Applause)
(IT) Mr President, ladies and gentlemen, the European Parliament is the only supranational parliament with genuine legislative powers in the world that is elected by universal suffrage, and the President is the voice and face of Parliament. I am standing for election today precisely because I believe that the ambition to make the European dimension of democracy more of a reality and the ability to represent the will of the majority, while maintaining one's own independence of judgment and while respecting the value of individual Members, are the crucial characteristics required of the person chosen to lead this House.
Over the next two and a half years the President, who I hope will be female, will have to be able to show on many occasions that he or she represents an institution that is free from the interests of the Member States and from the pressure of economic lobbies and that he or she is able to talk to an increasingly divided and indifferent public.
(FR) The President will have to show that he or she is capable of fighting for the constitutional rights acquired by Parliament. We shall have to know how to defend these essential and legitimate rights when we are told - perhaps by Mrs Merkel tomorrow - that, if we are to escape from the constitutional deadlock, there is no point in going through the European Parliament or holding a public debate and that a quick bout of intergovernmental negotiations will do very nicely: one more Intergovernmental Conference behind closed doors, which will produce one more unsatisfactory compromise on the cheap.
(ES) In a world in which even the Commission and certain Member States tolerate the use of breaches of individual and collective rights as currency in the economic field, in the control of resources and in the fight against terrorism, the European Parliament and its President must continue to provide a voice and provide legitimacy for all of those people who are unable to talk or act freely, wherever they are, and they must continue to publicly denounce uncomfortable truths, as they did in Chechnya and in China and in the case of the CIA flights, Guantánamo, Cuba and many other issues.
(Applause)
The elected President will have to ensure that the question of the seat is not continually brushed under the carpet by the big groups. More than one million citizens have signed the one-seat petition, yet the big groups in this House continue to side-step any discussion on the seat of Parliament. This issue has become important for the credibility of our institution, whether we like it or not. No matter which way we choose, we must take a clear stand, and this means at least holding a debate on the issue.
The elected President must also prioritise internal reforms which have been blocked for too long. Our debates must be made more interesting and relevant, and this certainly entails greater flexibility. However, the new President will have to engage with the Council and the Commission to encourage them to improve the quality of their answers during Question Time and statements: ensuring that responses are not simply diplomatic hot air is also a way to motivate our Members to be in this House during the plenary.
(DE) If better governance also means the adoption of fewer laws, one must acquire the means for estimating their effects and better monitoring the application of European legislation. The President of Parliament, though, needs not only to be available to all the groups, but must also guarantee that the House's staff will remain independent and aloof from political trends.
(Applause)
There is a trend, now prevalent, for administration to take on more of a political colour and for posts to be openly shared out between the European People's Party and the Socialists; this is downgrading many of our officials and will weaken our institutions. It must be reversed.
Colleagues, I ask for your support today because I believe that across the political divide we share a profound concern about the risks and dangers of this Parliament becoming too quiet and obedient a place. We can and we must reverse this trend, and whatever the outcome of this election, I pledge to work passionately to take forward the difficult task of building a coalition for change.
(Loud and sustained applause from the Verts/ALE Group)
(DE) Mr President, ladies and gentlemen, I am, today, putting myself forward for the position of President of the European Parliament, and I am doing this in order to join with you in serving the citizens of the European Union, the law and solidarity between our peoples.
I am doing this on the basis of having served here in this House ever since the first direct elections in 1979, when I started out as my group's coordinator in the Committee on Regional Development, where I became familiar with the problems of the structurally weak areas throughout Europe. I spent ten years chairing the Security and Disarmament Sub-Committee at a time when our embarking on this work was regarded with some amusement. I have particular recollections of working together extremely well with our former President Klaus Hänsch.
As deputy chairman of our group - something in which I take particular pride - I was responsible, on behalf of my party and our political family, for the Treaty of Amsterdam, which represented a breakthrough in terms of this House's legislative role. I then took on responsibility for enlargement issues. All those who witnessed what happened know that I, from the very outset, dedicated myself to ensuring that all the countries of Central Europe that are now Member States of the European Union were given equal treatment in the negotiations. I rejoice that the countries of Central Europe are now part of our community of values in the European Union.
(Applause)
As chairman of my group, I subjected the Treaty of Nice to critical scrutiny here in this Chamber. Back in December 2000, I said this: 'What we need is a further reform. We need a major convention to consider the future of Europe'. I am glad that this view was supported by our group and then by almost everyone in this House.
Building on this foundation, there are a number of things I would like to achieve together with you. Europe must become a citizens' Europe. People need to be won over to the great project that is ours - our continent united whilst maintaining the identities of our peoples - and this is a task for all of us to perform by doing our work in a convincing way. There is a need for further improvement in cooperation with the national parliaments, but not only at the national level, for Europe is founded also on our regions, our cities and our communities, and in those, too, there is a need for cooperation in good faith. Rather than being opponents, they and we are working together towards a common goal, the unity of our continent.
I would like to apply some determination to helping us make the substance of the constitutional treaty a reality. This European Union of ours has 500 million people, and it needs reforms. We will have to fight - peacefully - to make those reforms happen, and to that I would add that this Europe of ours has a chance of a future only if we affirm our values; that is why the values on which we agreed in Part II of the Constitution matter, and, together, we must put them into practice.
Finally, what I would like to do is to join with you in making my contribution to the dialogue of cultures, particularly with the Arab and Islamic world. Over the past five or six years I have visited sixteen Arab countries. We need to cooperate better with them. We want partnership and - if at all possible - friendship with the Arab and Muslim world on the basis of our convictions. Whilst respecting the convictions of others, we must walk into the future in a peaceful manner.
I shall always be what I have been in the past - an advocate of human rights. We have always taken a critical line on Chechnya and the massacres there, and I speak as a friend of the United States when I say that Guantánamo is incompatible with our European legal order.
(Applause)
I would like to extend warm thanks to the Group of the European People's Party (Christian Democrats) and European Democrats and to its chairman Mr Daul, to the Socialist Group in the European Parliament and its chairman Mr Schulz for their support, and also express my gratitude for the support given by the Liberals and Democrats under their chairman Mr Watson, the Group for a Europe of the Nations and their chairman Mr Crowley and for the support I have received from other Members.
I would like to say how much I respect those other group chairmen who are applying for this position. Together with you, Members of this House, I wish to work for the unification of our European continent with the same dedication as I have shown since 1979. I promise you that I will be a fair and objective President of this House, and I ask you to put your trust in me.
(Applause)
(FR) Mr President, ladies and gentlemen, the whole of my group, including those colleagues of mine who are unavoidably prevented from being in the House today, has come out in favour of my candidacy. Why? We have always considered the election of the President of the European Parliament to be a political act of some significance and, as such, an opportunity not to blur the political differences between us but, on the contrary, to affirm them loud and clear, at least in the first round if there are also to be others. That seems to us to be all the more true this time round, when the second half of the parliamentary term will be marked by the debate on the future of Europe. In this connection, Mr Poettering consistently and unambiguously champions a certain vision of Europe with which most conservative and liberal MEPs and members of the Group of the European People's Party (Christian Democrats) and European Democrats and of the Union for Europe of the Nations Group can readily identify.
It should be acknowledged that I, for my part, advocate in this House, just as consistently and unambiguously as Mr Poettering, another vision of Europe that might be referred to as an alternative to what we call liberal Europe.
If I had to define it in broad terms, I would refer to five areas. First of all, there is the social dimension. We must stop setting one social model up against another - models that systematically chip away at the social achievements of several generations. Then there is the ecological dimension. We must resist the ever stronger temptation to lower our sights in the name of competitiveness in an open economic set-up. There is also the dimension of mutual support. We must banish all forms of exclusion, mobilise every instrument at our disposal in combating inequalities in development and turn our back on Fortress Europe. Above all, there is the democratic dimension. We must encourage the critical spirit, dare to let the people speak and agree to question what needs to be questioned. Finally, there is the global dimension. We need to use what clout we have to transform international relations. We must join forces in order to oppose the war in Iraq and fight for a just peace in Palestine and for a genuine partnership with Africa. In our relations with the United States, the principle whereby we are allied, rather than aligned, nations needs to prevail.
My candidacy is aimed at simply offering fellow Members who identify with this desire for change and with this demand for critical reflection on the current social model the opportunity of expressing their opinions. Democracy is about accepting the majority decision, and there is no doubt at all that Mr Poettering will be the next President of the European Parliament and one who represents all of us. Democracy is also about respect for individuals. I wish to say again in this House that I have nothing but praise for the loyalty and cooperation demonstrated by Mr Poettering in the Conference of Presidents, where we have sat together for seven and a half years.
Democracy is primarily, however, a debate about ideas, and, in a few moments, this will be demonstrated in the shape of a clear and unequivocal vote reflecting our convictions. We all share political responsibility. That is why I, for my part, did not feel the need to conduct any kind of election campaign. It is for each of us to accept our responsibilities with our eyes wide open.
I should like to thank the four speakers for their speeches and for not having exceeded their speaking times.